Title: To Thomas Jefferson from Henry Remsen, 11 April 1792
From: Remsen, Henry
To: Jefferson, Thomas


          
            Dear Sir
            New York April 11th. 1792
          
          When I returned here the last time from Philadelphia I heard there was a pamphlet handed about in private circles, wherein you was spoken of with great indecency; and I made many attempts to see it, and to procure a copy to send to you, but in vain. I have just now been able to obtain it, and I take the liberty to enclose it.
          The difficulties among those who dealt in stocks, or endorsed notes (some from friendly and others from interested motives) for dealers in stocks, have been daily encreasing; and from the connection there was between the dealers, and the dependance of one on another, no time can be fixed for their determination. On the contrary, facts hourly occurring warrant the expectation, that those difficulties will continue to encrease, and only end in the bankruptcy of 9/10ths. of them. Mr. McComb, with a fortune of £60,000 he brought with him to this City a few years ago and which he had considerably augmented since, and with a valuable ship and cargo just arrived from India, has not been able to fulfil his engagements, and has of course failed. Many others in independent situations have experienced the like fate, and I can safely add that ¼ of the citizens are affected by these failures.
          The certificate, Sir, you were pleased to promise me on my departure, I beg the favour of your enclosing to me; and I take the liberty  of assuring you of my readiness at all times and on all occasions to execute any of your commissions here.—I have the honor to be with sentiments of the most grateful and respectful attachment Dear Sir your obliged & obedient Servt.,
          
            Henry Remsen
          
          
            P.S. Col. Walker, the agent for the 6 pr. Cent club or company (composed of Duer, Walter Livingston, McComb, Whippo &c. &c.) has just declared publicly, that the company has not more property or stock in possession to fulfil it’s engagements, than will pay of those engagements 1/ on 20/.
          
        